DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 04/25/2022, Applicant, on 08/25/2022, amended claims 1 and 21. Claims 1-21 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1-21 are applied in light of Applicant's amendments.     
The Applicant argues that “The Claims Improve the Functioning of a Computer and a Technology… The Claims are Necessarily Rooted in Computer Technology.” (Remarks 08/25/2022)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The claimed subject matter is merely claims a method for receiving and analyzing/determining information regarding virtual machines.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (determining and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, training/updating models, and selecting a model can be performed by a human (mental process/pen and paper).  The practice of calculating information and selecting models with set parameters  are not improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data). The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for metered queries, and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding databases, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Applicant’s arguments with respect to the rejection to claims 1-3 of 35 U.S.C. 103 have been considered but is moot because the arguments do not apply to the current combination of references being used in the current rejection. The Applicant’s amendments required further search and therefore new prior art references are applied in the current rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10),  computer program product (claim 21), and system (claims 11-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: receiving a first query at a first time; selecting, using a plurality of probabilistic models…provided via the metered virtual network to execute the first query, wherein each of the plurality of probabilistic models is associated with one of the plurality of virtual machines; receiving, subsequent to execution of the first query information indicative of a monetary cost  incurred to execute the first query using the first virtual machine, wherein the monetary cost is based at least in part on the execution time of the first query by the first virtual machine; providing an observation to each of the plurality of probabilistic models, wherein the observation includes at least information about the monetary cost of executing the first query, and information about an action selected by the probabilistic model in connection with the first query; and reducing, over time, the costs of using the metered virtual network to execute queries that are received after the first query based on the observations. Independent claims 11 and 21 recite the CRM and system for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a metered virtual network…a first virtual machine of a plurality of virtual machines… by the first virtual machine…; A system for distributing database queries across a metered virtual network, the system comprising: at least one hardware processor; and memory storing instructions that, when executed, cause the at least one hardware processor to…; A non-transitory computer readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for distributing database queries across a metered virtual network… (as recited in claims 1, 11, and 21).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a metered virtual network…a first virtual machine of a plurality of virtual machines…; A system for distributing database queries across a metered virtual network, the system comprising: at least one hardware processor; and memory storing instructions that, when executed, cause the at least one hardware processor to…; A non-transitory computer readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for distributing database queries across a metered virtual network… (as recited in claims 1, 11, and 21) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0045]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (3-7, 9-13, and 15-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-7 “ determining a context based at least in part on the query and based on a state of first virtual machine at the first time; and providing the context to a first probabilistic model of the plurality of probabilistic models that is associated with the first virtual machine as a feature vector; predicting, using the first probabilistic model, the monetary cost of the first virtual machine executing the query based on the context; and predicting, using the first probabilistic model, the monetary cost of passing the query to a second virtual machine of the plurality of virtual machines; selecting the first virtual machine to execute the query based on the predicted cost of the first virtual machine executing the query being lower than the predicted cost of passing the query to the second virtual machine; wherein the first virtual machine and the second virtual machine are part of a group of virtual machines that have a particular configuration; wherein the first virtual machine is part of a first group of virtual machines that have a first particular configuration, and the second virtual machine has a second particular configuration that is different than the first particular configuration; selecting to pass the query to the second first virtual machine based on the predicted cost of passing the query to the second virtual machine being lower than the predicted cost of the first virtual machine executing the query; determining that the second virtual machine does not currently exist; and in response to determining that the second virtual machine does not currently exist, causing a computing service to launch the second virtual machine; wherein each of the plurality of probabilistic models is associated with an experience set, the method further comprising: adding to the experience set, for each of the plurality of probabilistic models, a context based on the query and based on a state of that probabilistic model at the first time, an action taken by that probabilistic model in connection with the query, and a cost associated with execution of the query by the first virtual machine; wherein the plurality of probabilistic models are organized into hierarchical tiers with virtual machines associated with probabilistic models in a particular tier having a common configuration, and  39WO 2019/050952PCT/US2018/049553 each of the plurality of probabilistic models is a contextual mutli-armed bandit (CMAB)-based reinforcement learning model that is configured to evaluate which action of a group of actions to select in connection with a particular query, the group of actions including: accepting the particular query; passing the particular query to a next probabilistic model in the same tier; and passing the particular query to a next tier”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (12-20) recite the system for performing the method of claims 2-10. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-9, 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20160094401 (hereinafter “Anwar”) et al., in view of U.S. PGPub 20160077860 to (hereinafter “Machida”) et al., in further view of U.S. PGPub 20120260248 (hereinafter “Katiyar”) et al.
 As per claim 1, Anwar teaches method for distributing database queries across a metered virtual network, comprising: 
receiving a first query at a first time; Anwar teaches provisioning requests; para (0033)
receiving information indicative of a monetary cost of executing the first query using the first virtual machine, wherein the cost is based at least in part on the execution time of the first query by the first virtual machine; Anwar teaches providing an estimate of the cost associated with processing the management data for the various metering; provisioning requests for virtual machine; Fig. 11 shows monetary cost; Fig. 11 & para [0031), [0033). Additionally, estimates of the cost associated with processing the management data for the various metering; execution time of a query to calculate variance in utilization of various counters as the metering store is scaled; Fig. 28 & para (0031), (0092).
reducing, over time, the costs of using the metered virtual network to execute queries that are received after the first query based on the observations;Anwar teaches methods are proved to reduce the cost of service management associated with price plans and to balance the benefits of a usage-based revenue scheme. with the cost for providing such usage-based revenue scheme; provision requests; para (0032), [0078). (0083]. 
 Anwar may not explicitly teach the following. However, Machida teaches: 
selecting, using a plurality of probabilistic models, a first virtual machine of a plurality of virtual machines provided via the metered virtual network to execute the first query, wherein each of the plurality of probabilistic models is associated with one of the plurality of virtual machines; Machida teaches generate an availability model for obtaining availability indicating a probability, the virtual machine placement determination device 100 synthesizes an availability model with respect to a virtual machine placement proposal to evaluate the availability, and selects the virtual machine placement proposal having the highest availability evaluation value; para (0012). (0013),(0045). Additionally, generate an availability model for obtaining availability indicating a probability that the application is in an activation state; analyzing the availability models to calculate an availability evaluation value indicating the availability of an application system constructed by the virtual machine placement proposal; and ranking each virtual machine placement proposal based on the availability evaluation value to determine a virtual machine placement proposal applied to the application; para [0012), [0013]. 
providing an observation to each of the plurality of probabilistic models, wherein the observation includes at least information about the cost of executing the first query, and information about an action selected by the probabilistic model in connection with the first query; Machida teaches analyzing the availability models (probabilistic) to calculate an availability evaluation value indicating the availability of an application system constructed by the virtual machine placement proposal; para [0012], [0013]. Additionally, analyzing the availability models (probabilistic) to calculate an availability evaluation value (cost) indicating the availability of an application system constructed by the virtual machine placement proposal; para (0012], (0013]. And, generate an availability model for obtaining availability indicating a probability that the application is in an activation state; analyzing the availability models to calculate an availability evaluation value indicating the availability of an application system constructed by the virtual machine placement proposal; para [0012], [0013].  
Anwar and Machida are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Anwar with the aforementioned teachings from Machida with a reasonable expectation of success, by adding steps that allow the software to select and utilize models with the motivation to more efficiently and accurately organize and analyze data [Machida 0013]. 
 Anwar and Machida may not explicitly teach the following. However, Katiyar teaches: 
subsequent to execution of the first query by the first virtual machine; Katiyar 0008: “Once the virtual machine is instantiated, the virtual machine may be provisioned with computing devices in the data center. The provisioning may be performed before or after assignment of the cost to the virtual machine. However, the data center administrator assigning the cost may not be aware of which computing devices are provisioned with the virtual machine. Rather, the configuration requested is used to determine the cost.”
 As per claim 2, Anwar, Machida, and Katiyar teach all the limitations of claim 1. 
 In addition, Machida teaches:
determining a context based at least in part on the query and based on a state of first virtual machine at the first time; Machida teaches determining a configuration of an application on each virtual machine placement proposal to generate an availability model for obtaining availability indicating a probability that the application is in an activation state; Abstract, para [0012). [0013]
and providing the context to a first probabilistic model of the plurality of probabilistic models that is associated with the first virtual machine as a feature vector;Machida teaches determining an availability model synthesizing unit 2 configured to reflect a configuration of an application on each virtual machine placement proposal to generate an availability model for obtaining availability indicating a probability that the application is in an activation state (vector); Abstract. para [0012], [0013])
Anwar and Machida are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Anwar with the aforementioned teachings from Machida with a reasonable expectation of success, by adding steps that allow the software to select and utilize models with the motivation to more efficiently and accurately organize and analyze data [Machida 0013]. 
As per claim 9, Anwar, Machida, and Katiyar teach all the limitations of claim 2. 
 In addition, Machida teaches:
and a cost associated with execution of the query by the first virtual machine; Anwar teaches providing an estimate of the cost associated with processing the management data for the various metering; provisioning requests for virtual machine; Fig. 11 & para [0031]. [0033].
adding to the experience set, for each of the plurality of probabilistic models, a context based on the query and based on a state of that probabilistic model at the first time, an action taken by that probabilistic model in connection with the query, Machida teaches generate an availability model for obtaining availability indicating a probability that the application is in an activation state; Abstract & para (0012], [0013]. ranking each virtual machine placement proposal based on the availability evaluation values calculated; generate an availability model for obtaining availability indicating a probability that the application is in an activation state; Fig. 13 & para (0012), [0013]. (analyzing the availability model to calculate an availability evaluation value indicating the availability of an application system; via the generated model for obtaining probability, ranking each virtual machine placement proposal based on the availability evaluation value; Abstract & para [0012], [0013]. 
Anwar and Machida are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Anwar with the aforementioned teachings from Machida with a reasonable expectation of success, by adding steps that allow the software to select and utilize models with the motivation to more efficiently and accurately organize and analyze data [Machida 0013]. 
 Claims 11-12, 19, and 21 are directed to the system and CRM for performing the method of claims 1-2 and 9 above.  Since Anwar, Machida, and Katiyar teach the system and CRM, the same art and rationale apply. 
 As per claim 3, Anwar, Machida, and Katiyar teach all the limitations of claim 2. 
 In addition, Anwar and Machida teach:
Predicting…the monetary cost of the first virtual machine executing the query based on the context;  Anwar teaches estimate the cost associated with monitoring, storing, and processing the management data for the various metering and rating tools; provisioning the requests for metering; provide an estimate the size of service management data (e.g., metering data) generated by a telemetry tool in response to resource provisioning requests; Fig. 11 & para [0031), [0033].
using the first probabilistic model…;Machida teaches generate an availability model for obtaining availability indicating a probability that the application is in an activation state; availability models synthesized in response to the virtual machine placement proposals; para (0013), (0068]. 
 Anwar and Machida may not explicitly teach the following. However, Katiyar teaches: 
and predicting, using the first probabilistic model, the monetary cost of passing the query to a second virtual machine of the plurality of virtual machines; Katiyar teaches a first virtual machine VM1 and a second virtual machine VM2; different virtual machines may be instantiated; as different virtual machines are instantiated, a cost for the VM is automatically calculated; para (0035). 
Anwar, Machida, and Katiyar are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Anwar and Machida with the aforementioned teachings from Katiyar with a reasonable expectation of success, by adding steps that allow the software to select and utilize virtual machines with the motivation to more efficiently and accurately organize and analyze data [Katiyar 0035].  
 As per claim 4, Anwar, Machida, and Katiyar teach all the limitations of claim 3. 
 In addition, Katiyar teaches:
further comprising selecting the first virtual machine to execute the query based on the predicted cost of the first virtual machine executing the query being lower than the predicted cost of passing the query to the second virtual machine;  Katiyar teaches storage for the virtual machines are provisioned from the datastores; datastore DS1 could be created on a less expensive storage, than datastore DS2; datastore DS1 so that a cost of $1*2=$2/GB -hr while datastore DS2 so that a cost of $1*3=$3/GB-hr is configured for datastore DS2 based on virtual machine provisioning of resources; para (0042)-[0045], [0050]).
Anwar, Machida, and Katiyar are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Anwar and Machida with the aforementioned teachings from Katiyar with a reasonable expectation of success, by adding steps that allow the software to select and utilize virtual machines with the motivation to more efficiently and accurately organize and analyze data [Katiyar 0035].  
 As per claim 5, Anwar, Machida, and Katiyar teach all the limitations of claim 4. 
 In addition, Anwar teaches:
wherein the first virtual machine and the second virtual machine are part of a group of virtual machines that have a particular configuration;  Anwar teaches thousands of VMs in a typical computing platform configuration; para [01011]. 
 As per claim 6, Anwar, Machida, and Katiyar teach all the limitations of claim 4. 
 In addition, Anwar teaches:
wherein the first virtual machine is part of a first group of virtual machines that have a first particular configuration, Anwar teaches VMs in a typical computing platform configuration; para (0101). 
Anwar and Machida may not explicitly teach the following. However, Katiyar teaches: 
and the second virtual machine has a second particular configuration that is different than the first particular configuration;  Katiyar teaches virtual machines instantiated in a virtual infrastructure; instantiation includes a configuration of the virtual machine; different examples of the configuration may be received; para (0030], (0031], (0042], [0077]).
Anwar, Machida, and Katiyar are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Anwar and Machida with the aforementioned teachings from Katiyar with a reasonable expectation of success, by adding steps that allow the software to select and utilize virtual machines with the motivation to more efficiently and accurately organize and analyze data [Katiyar 0035].  
 As per claim 7, Anwar, Machida, and Katiyar teach all the limitations of claim 3. 
 In addition, Katiyar teaches: 
further comprising selecting to pass the query to the second first virtual machine based on the predicted cost of passing the query to the second virtual machine being lower than the predicted cost of the first virtual machine executing the query, Katiyar teaches storage for the virtual machines are provisioned from the datastores; datastore DS1 could be created on a less expensive storage, than datastore DS2; when storage for a virtual machine is provisioned from a datastore 304 in one of the tiers, the cost for the tier is determined as the cost; note that if the virtual machine is provisioned storage from datastore DS2, a first cost of $1/GB is assigned to datastore DS2; para [0042]-[0045], [0050]).
Anwar, Machida, and Katiyar are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Anwar and Machida with the aforementioned teachings from Katiyar with a reasonable expectation of success, by adding steps that allow the software to select and utilize virtual machines with the motivation to more efficiently and accurately organize and analyze data [Katiyar 0035].
   As per claim 8, Anwar, Machida, and Katiyar teach all the limitations of claim 7. 
 In addition, Anwar teaches: 
determining that the second virtual machine does not currently exist; and in response to determining that the second virtual machine does not currently exist, causing a computing service to launch the second virtual machine; Anwar teaches handling the extra load of the overloaded virtual machine/VM; in this circumstance, a new virtual machine is launched; para [0077]. in this circumstance, a new virtual machine is launched; para [0077]. 
 Claims 13-18 are directed to the system for performing the method of claims 3-8 above.  Since Anwar, Machida, and Katiyar teaches the system, the same art and rationale apply.  
 Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20160094401 (hereinafter “Anwar”) et al., in view of U.S. PGPub 20160077860 to (hereinafter “Machida”) et al., in further view of U.S. PGPub 20120260248 (hereinafter “Katiyar”) et al., and in further view of U.S. PGPub 20160132787 (hereinafter “Drevo”) et al.
 As per claim 10, Anwar, Machida, and Katiyar teach all the limitations of claim 9. 
 In addition, Machida teaches:  
wherein the plurality of probabilistic models are organized into hierarchical tiers with virtual machines associated with probabilistic models in a particular tier having a common configuration, Machida teaches an availability model synthesizing unit 2 configured to reflect a configuration of an application on each virtual machine placement proposal; generate an availability model for obtaining availability indicating a probability that the application is in an activation state; a virtual machine placement ranking unit 4 configured to rank (lier) each virtual machine placement proposal based on the availability evaluation value to determine the virtual machine placement proposal applied to the application; Abstract & para (0041], [0046], (0059], [0101])
and passing the particular query to a next tier; Machida teaches ranks the virtual machine placement proposals based on the availability evaluation results, and outputs the virtual machine placement proposal achieving the highest availability as a result of the ranking; selects the virtual machine placement proposal having high availability; para [0119], (01201)
Anwar and Machida are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Anwar with the aforementioned teachings from Machida with a reasonable expectation of success, by adding steps that allow the software to select and utilize models with the motivation to more efficiently and accurately organize and analyze data [Machida 0013]. 
 Anwar, Machida, and Katiyar may not explicitly teach the following. However, Drevo teaches: 
and  39WO 2019/050952PCT/US2018/049553each of the plurality of probabilistic models is a contextual mutli-armed bandit (CMAB)-based reinforcement learning model that is configured to evaluate which action of a group of actions to select in connection with a particular query, the group of actions including: accepting the particular query; passing the particular query to a next probabilistic model in the same tier; Drevo teaches evaluating a performance of each of the plurality of initial models on the dataset; providing a Multi-Armed Bandit (MAB) comprising a plurality of arms, each of the arms corresponding to at least one of the plurality of hyperpartitions; calculating a score for each of the MAB arms based upon the performance of evaluated models associated with the corresponding at least one of the plurality of hyperpartitions; choosing a hyperpartition based upon the MAB arm scores; MAB arm scores comprises choosing a hyperpartition using an Upper Confidence Bound-1 (UCB 1) algorithm; methodologies table definition a probability attribute; Multi-Armed Bandit (MAB), and selects hyperpartitions to pick and set parameters from, and then train the model; Figs. 1-3, SA, para [0018], (0019}, (0065], [0070], [0119], [0120] & claim 19), the group of actions (actions; para (01501) including: accepting the particular query (query the data hub to identify data runs and/or model trainings that need to be processed; para [0065], [01101); passing the particular query to a next probabilistic model in the same tier (query the data hub; MAB seeks to rank hyperpartitions; methodologies table definition a probability attribute; para [0065), [0070], (0110]. (01261]).
Anwar, Machida, Katiyar, and Drevo are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Anwar, Machida, and Katiyar with the aforementioned teachings from Drevo with a reasonable expectation of success, by adding steps that allow the software to select and utilize models with the motivation to more efficiently and accurately organize and analyze data [Drevo 0110].
 Claim 20 is directed to the system for performing the method of claim 10 above.  Since Anwar, Machida, Katiyar, and Drevo teaches the system, the same art and rationale apply. 
Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beloglazov; Anton. System, Method And Computer Program Product For Energy-Efficient And Service Level Agreement (SLA)-Based Management Of Data Centers For Cloud Computing.U.S. PGPub 20150039764  The embodiments herein generally relate to energy-efficient management of distributed computing resources and data centers, and more particularly to cloud computing. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683